[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 11-13566                ELEVENTH CIRCUIT
                                                          FEBRUARY 7, 2012
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D.C. Docket No. 1:11-cr-20110-MGC-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

FRANCISCO CORTES-ACOSTA,
a.k.a. Francisco Cortez-Acosta,

                                                         Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 7, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Miguel Caridad, appointed counsel for Francisco Virgilio Cortez-Acosta in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Cortez-Acosta’s convictions and sentences are AFFIRMED.




                                         2